Exhibit 10.3
EXECUTION COPY




TERMINATION OF ADVISORY MANAGEMENT AGREEMENT


This Termination of Advisory Management Agreement (this “Termination
Agreement”), dated as of February 10, 2017, is entered into by and between
Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation (the
“Company”), and Behringer Harvard Opportunity Advisors I, LLC, a Texas limited
liability company (the “Advisor”), and, solely with respect to Sections 5 and 7
through 11, Stratera Holdings, LLC (f/k/a Behringer Harvard Holdings, LLC), a
Delaware limited liability company (“Stratera”).


RECITALS


WHEREAS, the Company and the Advisor are parties to that certain Fourth Amended
and Restated Advisory Management Agreement, entered on May 31, 2016 and
effective as of May 15, 2016 (the “Behringer Advisory Agreement”), pursuant to
which the Advisor provides certain advisory services to the Company.


WHEREAS, in the fourth quarter of 2016, the Advisor informed the Special
Committee of the board of directors that it was pursuing a negotiated
transaction with The Lightstone Group in order to transition the advisory
services it provides to the Company to The Lightstone Group or an affiliate
thereof.
WHEREAS, the Company and LSG-BH I Advisor LLC, a Delaware limited liability
company (“Lightstone”), contemplate entering into an Advisory Management
Agreement on the date hereof (the “Lightstone Advisory Agreement”) that is
intended to replace the Behringer Advisory Agreement, subject to the termination
of the Behringer Advisory Agreement.
WHEREAS, the Special Committee of the board of directors of the Company has
approved the execution, delivery and performance by the Company of this
Termination Agreement;


WHEREAS, the manager of the Advisor and the managers of Stratera have approved
the execution, delivery and performance by the Advisor and Stratera (as
applicable) of this Termination Agreement; and


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, the parties hereto hereby agree as follows:


1.Recitals; Capitalized Terms. The foregoing recitals are acknowledged to be
accurate and are incorporated herein by reference. Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in the
Behringer Advisory Agreement.


2.Termination. The Company and the Advisor agree that the Behringer Advisory
Agreement is hereby terminated as of the close of business on the date hereof
(the “Termination Date”) and thereupon shall be of no further force or effect,
subject to the concurrent execution of the Lightstone Advisory Agreement by
Lightstone, the Company and Behringer Harvard Opportunity OP I LP.
Notwithstanding the foregoing, Section 4.03, Article V (except as contemplated
by Section 7 of this Termination Agreement) and Section 6.17 of the Behringer


2521380
EAST\140686629.1

--------------------------------------------------------------------------------







Advisory Agreement shall continue in full force and effect. Thus, the Advisor
shall be entitled to all fees and reimbursements of expenses and other payments
in respect of the period through the Termination Date as well as indemnification
(except as contemplated by Section 7 of this Termination Agreement), subject to
the conditions in Article V of the Behringer Advisory Agreement. Within 45 days
of the Termination Date, the Advisor shall submit to the Company a final invoice
for all unpaid fees and reimbursement of expenses in respect of the period
through the Termination Date pursuant to the Behringer Advisory Agreement.
3.Transition. The Advisor acknowledges and confirms its duties upon termination
of the Behringer Advisory Agreement as provided in Section 4.03 of the Behringer
Advisory Agreement. The Advisor and Lightstone, or an Affiliate thereof, have
entered into that certain Transition Services Agreement dated as of the date
hereof in respect of which the Advisor will cooperate with Lightstone and its
Affiliates to provide a smooth transition of services to the Company as
contemplated by the Transition Services Agreement.
4.Notice. For the avoidance of doubt, any required notices in respect of the
termination of the Behringer Advisory Agreement are hereby waived by the
parties.
5.Service Mark License Agreement/ Name. Stratera and its affiliates have
registered trademarks in respect of the name “Behringer” and “Behringer
Harvard”. Notwithstanding anything to the contrary in Section 6.14 of the
Behringer Advisory Agreement, Stratera hereby grants to the Company and its
Affiliates, to the extent of the proprietary interest Stratera and its
affiliates have in the name “Behringer” and “Behringer Harvard,” a
non-transferable, non-assignable, non-exclusive, royalty-free right and license
to use the name “Behringer” and “Behringer Harvard” until the dissolution of the
Company. The Company agrees that Stratera and its affiliates will have the right
to approve any use by the Company and its Affiliates of the name “Behringer” and
“Behringer Harvard,” such approval not to be unreasonably withheld or delayed;
provided, however, that Stratera and its affiliates acknowledge that no approval
is necessary for the current uses of the name “Behringer” and “Behringer
Harvard” by the Company and its Affiliates. Neither Stratera nor any of its
affiliates makes any representation or warranty, express or implied, with
respect to the name “Behringer” or “Behringer Harvard” licensed hereunder or the
use thereof (including, without limitation, as to whether the use of the name
“Behringer” or “Behringer Harvard” will be free from infringement of the
intellectual property rights of third parties).
6.Directors’ and Officers’ Liability Insurance Policy. The Company shall
continue to maintain the coverage provided to the Advisor and its Affiliates
under the Company’s current directors’ and officers’ liability insurance
policies (“D&O Policies”) until the termination of the D&O Policies,
notwithstanding the termination of the Behringer Advisory Agreement.
7.Covenant Not to Sue.
a.    Stratera and its subsidiaries, including the Advisor (the “Stratera
Claimants”), hereby each irrevocably and perpetually covenant not to sue the
Company, its subsidiaries and its directors for any actions, causes of action,
suits, debts, accounts, covenants, liabilities, disputes, agreements, promises,
damages, judgments, executions, claims, and demands whatsoever in law or in
equity that the Stratera Claimants ever had, now have, or that any Stratera
Claimant or their respective successors and assigns hereafter can or may have,
arising under or pursuant to the Behringer Advisory Agreement or any


2





--------------------------------------------------------------------------------







predecessor agreement thereto (the “Stratera Claims”); provided, however, that
the Stratera Claimants shall be entitled to pursue Stratera Claims in connection
with (a) the rights and obligations set forth in this Termination Agreement and
(b) the rights and obligations which, pursuant this Termination Agreement,
survive the termination of the Behringer Advisory Agreement. Notwithstanding the
foregoing, the preceding covenant not to sue shall not apply with respect to any
claims brought against the Advisor or its affiliates by a person who is not an
affiliate of the Company and its affiliates and the Advisor and its affiliates
(“Third-Party Claims”) or by the Company or its affiliates against the Advisor
or its affiliates in respect of a Third-Party Claim and, in each case, the
Advisor may seek indemnification pursuant to Article V of the Behringer Advisory
Agreement (including the conditions thereto), from the Company in connection
therewith.
b.    For the avoidance of doubt, this Section 7 shall not apply to individuals
(that is, natural persons), which persons shall remain entitled to
indemnification and advancement pursuant to Article V of the Behringer Advisory
Agreement (including the conditions thereto), the organizational documents of
the Company, any other applicable statute, law or agreement, to pursue any
rights of contribution, and (for the avoidance of doubt) shall remain entitled
to assert cross-claims in connection with any Third-Party Claim or otherwise
protect against the same and shall continue to enjoy all rights under applicable
D&O Policies and other insurance policies.
c.    The benefits, obligations and liabilities assumed under this Section 7
shall inure to and shall be binding upon the respective successors and permitted
assigns of the Stratera Claimants.
d.    The Stratera Claimants shall not sell, assign or otherwise transfer any
Stratera Claims or any right or interest therein.
8.Binding Effect. This Termination Agreement shall be binding upon the parties
hereto and their respective successors and assigns.


9.Governing Law. This Termination Agreement will be governed by, and construed
in accordance with, the laws of the State of Texas without regard to the
conflict of laws rules of such state, including all means of construction,
validity and performance.
10.Entire Agreement. This Termination Agreement contains the entire agreement
among the parties with respect to the transactions contemplated hereby, and
supersedes all prior agreements, written or oral, with respect thereto.
11.Counterparts. This Termination Agreement may be executed with counterpart
signature pages in one or more original counterparts, each of which when taken
together shall constitute one and the same original Termination Agreement. Any
signature delivered by facsimile or by electronic transmission shall be deemed
to be an original signature hereto.


[SIGNATURE PAGE FOLLOWS]






3





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have caused this Termination Agreement to be
executed as of the date first written above.






BEHRINGER HARVARD OPPORTUNITY
REIT I, INC.


By:     /s/ Steven J. Kaplan    
Name: Steven J. Kaplan
Title: Non-Executive Chairman of the Board






BEHRINGER HARVARD OPPORTUNITY
ADVISORS I, LLC


By:     Behringer Harvard Opportunity REIT I
Services Holdings, LLC,
its manager


By:     Stratera Holdings, LLC,
its managing member


By:     /s/ Michael D. Cohen    
Name:     Michael D. Cohen
Title: President






The undersigned joins in this Termination Agreement
solely for the purposes set forth in Sections 5 and 7 through 11.

STRATERA HOLDINGS, LLC




By:     /s/ Michael D. Cohen    
Name:    Michael D. Cohen
Title:    President












[Signature page to the Termination of Advisory Management Agreement I]


EAST\140686629.1